Title: General Orders, 13 September 1778
From: Washington, George
To: 


          
            Head-Quarters W. Plains Sunday Septr 13th 1778.
            Parole Eugene—C. Signs Eastown Elk.
            
          
          The Commander in Chief directs that such of the sick in Camp who are able to walk may
            be immediately sent off towards Peeks-Kill under  careful Officers
            who will march them moderately and attend carefully to their Accommodation; They are to
            take their Arms and Accoutrements with them; Their Packs to be sent to Terrytown and
            transported by Water to Fish Kill—Boats will meet this part of the sick at Peeks-Kill to
            convey them to Fish Kill.
          At a General Court-Martial whereof Coll Humpton was President Septr 4th 1778—John
            Pooler Private in the second Regiment of Light Dragoons tried 1st for Desertion—2ndly
            Selling his Continental Cloathing—3rdly Stealing a horse and Saddle found guilty of
            breaches of the 1st Article 6th Section, of 3rd Article 12th section and of 5th Article
            of 18th Section of the Articles of War and sentenced to receive one hundred lashes and
            to serve on board such Frigate as His Excellency shall direct during the term for which
            he is inlisted.
          His Excellency remits the service on board a Frigate but approves the remainder of the
            sentence and orders it to be put in execution tomorrow morning at the head of the
            Regiment to which he belongs.
        